Per Ourtam:
We see no error in the charge, nor in the answers to the points submitted. The wife of the plaintiff in error had previously owned the land. All her interest therein was devested by tire sheriff’s sale to the defendant in error. Her husband never had any title which he can assert in this proceeding. The fact that he once had a right of curtesy initiate' does not aid him here. She acquired and held the land subject to the mortgage on which the sheriff’s sale was made. When her title was devested, all his interest fell with it. He now has none which he can interpose against the purchaser- at the sheriff’s sale.
Judgment affirmed.